THE President and Directors of the Bank of the Commonweallh of Kentucky brought a suit in the Adair circuit court, against Benjamin Lampton and others, on a note for money loaned at the branch at Greens burg. • ••
The defendants, by their attorney, plead as follows: That the writing sued on was illegal and void ; for they aver that the Bank of the Commonwealth of Kentucky, at their branch at Greertsburg, loaned the defendant bank'paper, ok notes of the said bank, signed by the President and countersigned by the Cashier of said Bank of the Commonwealth, payable on demand } and which bank paper or notes were issued and *301loaned by said bank, by the authority and in pursu. anee of an act of the legislature of Kentucky, entitled “ an act to establish the Bank of thé Commonwealth of Kentuckyand which notes of ‘¡bank paper were transferred by delivery, and were,bottomed upon the credit, loaned for the benefit, aniCissqed in behalf of the ¡átate of Kentucky, and were, bills of credit, within the meaning and prohibition of the constitution of the United ¡átates of America, article I, section 10, forbidding the emission of bills of credit bv any State in the Union; and in consideration of said illegal loan of said illegal bank paper, the defendant executed his note, with security, then to the plaintiff, for the amount, according to the denomination of said illegal bank paper; and said note, executed by him as aforesaid, be. came due, and the defendant paid ¡lie call made thereon, and the interest also, aud executed the note in the petition set forth, for the balance still unpaid of said illegal bank paper, as a renewal note, and a substitution and satisfaction of the first note aforesaid, and for no other consideration. ' 1
The plaintiffs filed a demurrer to the plea, and Judge Tompkins sustained the demurrer, arid gave judgment for the amount of the note. The defendants prayed an appeal. The cause was heard, and the judgment of the court below affirmed. ' '